United States Court of Appeals
                     For the First Circuit


No. 20-1797

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
  AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
  BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
  GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE OF THE PUERTO RICO PUBLIC BUILDINGS AUTHORITY,

                            DEBTORS.


 JOSE RAMON RIVERA-RIVERA, President, Fiduciary, and Trustee of
    the Board of Trustees of the Electric Power Authority's
Employees’ Retirement System; SISTEMA DE RETIRO DE LOS EMPLEADOS
    DE LA AUTORIDAD DE ENERGIA ELECTRICA, (SREAEE); BOARD OF
TRUSTEES OF THE PUERTO RICO ELECTRIC POWER AUTHORITY EMPLOYEES'
    RETIREMENT SYSTEM; RALPHIE E. DOMINICCI RIVERA; ANGEL R.
FIGUEROA-JARAMILLO; JUAN CARLOS ADROVER; SAMMY RODRIGUEZ; ALVIN
     ROMAN; ERNESTO ZAYAS LOPEZ, a/k/a Erasto Zayas Lopez,

                     PLAINTIFFS-APPELLANTS,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC POWER AUTHORITY
  (PREPA); FERNANDO GIL ENSEAT; CARLOS M. YAMIN-RIVERA; ROBERT
 POE; CHARLES BAYLESS; DAVID K. OWENS; RALPH A. KREIL; GERARDO
     LORAN-BUTRON; TOMAS TORRES-PLACA; PEDRO R. PIERLUISI,
                      DEFENDANTS-APPELLEES,

   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AUTHORITY

                    INTERESTED PARTY–APPELLEE,

  ERNESTO SGROI HERNANDEZ; RICARDO ROSSELLO NEVARES; CHRISTIAN
                          SOBRINO-VEGA,


                           ERRATA SHEET

     The opinion of this Court, issued on October 27, 2021, is
amended as follows:
     On the cover page, change "Fiscal Oversight and Management
Board for Puerto Rico" to be "Financial Oversight and Management
Board for Puerto Rico"
     On page 4, line 7, change "Rican" to be "Rico"
     On page 5, line 8, change "Fiscal" to be "Financial"
     On page 10, line 19-21, change "that it failed to show what
past 'specific actions in mind that [the Retirement System] hope[d]
to eschew, or that they intended to modify,'" to be "that it failed
to show what past 'specific actions [the Retirement System had] in
mind that [it] hope[d] to eschew, or that [it] intend[ed] to
modify,'"
     On page 15, lines 7-8,       change   "[Fiscal   Oversight   and
Management Board]" to "[FOMB]"